DETAILED ACTION
Claims 1-7 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-5 & 7 are directed to a method (i.e., a process) & Claim 6 is directed to a system (i.e., a machine). Accordingly, claims 1-7 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

1. A method for in-context display of images and patient related information, comprising: 
retrieving patient related information from at least one patient database or server; 
displaying at least one medical record dashboard comprising one or more windows for displaying, using a single display interface, patient related information retrieved from or derived from the at least one patient database or server including at least one of medical services, clinical data, examination findings, diagnostic tests, and procedures performed on one or more patients, the one or more windows comprising a plurality of data entry fields for displaying the patient related information received or derived from the at least one patient database, wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged on a display according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients; 
generating at least one visual representation of at least one image related to the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures performed on the one or more patients; and 
displaying at least one of the at least one generated visual representations on the display in at least one of the plurality of data entry fields, such that when a displayed visual representation is selected, a respective image is displayed concurrently with the patient related information on the display.
These underlined limitations above, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the dashboard displayed on a computer screen language, displaying information into respective data fields in the context of this claim encompasses a mental process of the user thinking about how the information would be arranged. Similarly, the limitation of displaying a respective image concurrently with patient related information based on a selection, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Accordingly, independent claim 1 and analogous independent claims 6-7 recite at least one abstract idea.
Furthermore, dependent claims 1-5 further narrow the abstract idea described in the independent claims. Claims 2-3 recite a visual representation and selecting an image. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 1 and analogous independent claims 6-7, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

1. A method for in-context display of images and patient related information, comprising: 
retrieving patient related information from at least one patient database or server; 
displaying at least one medical record dashboard comprising one or more windows for displaying, using a single display interface, patient related information retrieved from or derived from the at least one patient database or server including at least one of medical services, clinical data, examination findings, diagnostic tests, and procedures performed on one or more patients, the one or more windows comprising a plurality of data entry fields for displaying the patient related information received or derived from the at least one patient database, wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged on a display according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients; 
generating at least one visual representation of at least one image related to the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures performed on the one or more patients; and 
displaying at least one of the at least one generated visual representations on the display in at least one of the plurality of data entry fields, such that when a displayed visual representation is selected, a respective image is displayed concurrently with the patient related information on the display.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the patient database, server, display interface, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 1 and analogous independent claim 6-7 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 1 and analogous independent claim 6-7 are directed to at least one abstract idea.
Accordingly, the claim recites at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4 and 5: These claims recite using a pointing device to select a representation via clicking or hovering and amounts to merely using computers as tools to perform the at least one abstract idea (see MPEP § 2106.05(f)).  
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, Regarding the additional limitations of the patient database, server, display interface, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-7 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sparandara (US20120131507).
As per claim 1, Sparandara discloses a method for in-context display of images and patient related information, comprising: 
retrieving patient related information from at least one patient database or server (para. 32: patient data received from various patient sources such as PACS EMR or RIS systems); 
displaying at least one medical record dashboard comprising one or more windows for displaying, using a single display interface, patient related information retrieved from or derived from the at least one patient database or server including at least one of medical services, clinical data, examination findings, diagnostic tests, and procedures performed on one or more patients (Fig. 1: patient dashboard), the one or more windows comprising a plurality of data entry fields for displaying the patient related information received or derived from the at least one patient database, wherein the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures are arranged on a display according to at least one of a time and a date that the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients (Fig. 1: patient dashboard with events displayed on patient timeline); 
generating at least one visual representation of at least one image related to the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures performed on the one or more patients (Fig. 1: thumbnails generated of patient data); and 
displaying at least one of the at least one generated visual representations on the display in at least one of the plurality of data entry fields, such that when a displayed visual representation is selected, a respective image is displayed concurrently with the patient related information on the display (Fig. 3 & 4; para. 58: patient dashboard with concurrent display of image with patient data).

    PNG
    media_image1.png
    834
    636
    media_image1.png
    Greyscale

As per claim 2, Sparandara discloses the method of claim 1, wherein the at least one visual representation comprises at least one thumbnail representation of the at least one image (Fig. 1: thumbnails generated of patient data).
As per claim 3, Sparandara discloses the method of claim 2, wherein a user is able to select an image to view by viewing the at least one thumbnail representation of the at least one image (para. 58: images can be selected by user via dashboard interface).
As per claim 4, Sparandara discloses the method of claim 1, wherein the selection of a displayed visual representation comprises clicking on the displayed visual representation using a pointing device (para. 29, 93: user can select thumbnail to view the document or image in workspace; interface can be controlled via mouse click).
As per claim 5, Sparandara discloses the method of claim 1, wherein the selection of a displayed visual representation comprises hovering over the displayed visual representation using a pointing device (para. 29, 65, 93: user can select thumbnail to view the document or image in workspace; interface can be controlled via hovering; the Examiner further asserts that clicking on the document thumbnail would include hovering the mouse pointer over the thumbnail as well).
Claim 6 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
As per claim 7, Sparandara discloses a method for a display of a graphical representation of complete medical history of a patient in a data command center comprising one or more windows for display and including patient-related data received or derived from at least one patient database, the method comprising: 
determining, from the patient-related data, a complete medical history of at least one patient including at least one of medical services, clinical data, examination findings, diagnostic tests, medications administered to and procedures performed on a patient (Fig. 4; para. 30-31: system receives patient EMR and generates patient timeline including a complete medical history); 
generating a graphical representation of the determined complete medical history of the patient including the at least one of medical services, clinical data, examination findings, diagnostic tests, medications administered to and procedures performed on the patient (Fig. 4; para. 30-31: system receives patient EMR and generates patient timeline including a complete medical history); and
displaying the generated graphical representation in the at least one or more windows according to at least one of a time and a date that the at least one of the medical services, the clinical data, the examination findings, the diagnostic tests, and the procedures the medical services, the clinical data, the examination findings, the diagnostic tests and the procedures were performed on the one or more patients and at least one of the times and the dates that the medications were being administered to the patient (Fig. 4; para. 30-31: system receives patient EMR and generates patient timeline including a complete medical history); 
wherein a user is enabled to select a location in the displayed graphical representation and details regarding the at least one of medical services, clinical data, examination findings, diagnostic tests, medications administered to and procedures performed on the patient related to that selected location are presented to the user (Fig. 1; para. 47: patient dashboard allows user to select specific events to view documents and images associated with the event in the window).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hertel (US20080086332) teaches a patient activity list includes a timeline view comprising a two-dimensional representation in which a first dimension corresponds with one or more patients assigned to the clinician and a second dimension corresponds with time periods. Linthicum (US20100131482) teaches to an adaptive user interface apparatus includes a plurality of widgets providing applications and/or data to a user based on a particular data context, the plurality of widgets responsive to input from the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3626